E xhibit 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS: That each person whose signature appears below hereby authorizes and appoints Robert L. Demorest and Elissa Lindsoe, or any of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any or all amendments (including post-effective amendments) to this registration statement on Form S-8, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agents or any of them, their, or his or her, substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF , the undersigned have hereunto executed this Power of Attorney effective as of this 7th day of August, 2015. Name and Signature Title /s/ Robert L. Demorest Chairman of the Board, President and Chief Executive Robert L. Demorest Officer and Director (Principal Executive Officer) /s/ Elissa Lindsoe Vice President, Chief Financial Officer, Treasurer and Elissa Lindsoe Secretary (Principal Financial and Accounting Officer) /s/ Donald N. DeMorett Director Donald N. DeMorett /s/ Robert F. Gallagher Director Robert F. Gallagher /s/ Bradley D. Goskowicz Director Bradley D. Goskowicz /s/ Kathleen Iverson Director Kathleen Iverson /s/ Daniel W. Mayer Director Daniel W. Mayer /s/ Tom C. Thomas Director Tom C. Thomas /s/ David J. Ward Director David J. Ward /s/ Paul R. Zeller Director Paul R. Zeller
